internal_revenue_service number release date index number ------------------------ ---------------------------------------------- ---------------------------------------------- --------------------------- ----------------------------------- in re ----------------------------------------------- --------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 plr-136581-05 date march legend taxpayer ty ------- --------------------------------------------------------- ----------------------- -------------------------- ---------------- ------------------------- company a -------------------------- company b ---------------------------------------------------- date date date dear ---------------- this responds to your letter dated date requesting a ruling concerning article --- ------------------------of the united states-united kingdom income_tax treaty the treaty as supplemented by letters dated date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136581-05 facts company a is a u k corporation whose principal class of shares is traded on the london stock exchange prior to date company a held percent of the issued and outstanding capital stock of taxpayer a domestic_corporation on date prior to date taxpayer paid a dividend to company a and took the position that such dividend was eligible for an exemption from source state taxation under article of the treaty based on the fact that company a had owned the shares of taxpayer for more than months at the time the dividend was declared and otherwise qualified for benefits under article of the treaty on date company a contributed taxpayer’s stock to company b a wholly-owned u k corporation company b has elected under sec_301_7701-3 to be disregarded as an entity separate from its owner ie company a for u s federal_income_tax purposes following the contribution company b holds percent of the issued and outstanding capital stock of taxpayer taxpayer declared a dividend on date a date less than months after date taxpayer represents that company b is not an agent nominee intermediary or conduit as determined under u s principles with respect to the dividend declared on date company b is a tax resident of u k for u k tax purposes and is subject_to tax in the united kingdom with respect to the dividend declared on date company a and company b met the requirements of article a ii on date and at all times during the 12-month_period ending on that date ruling requested the taxpayer requests a ruling that the imposition of company b between company a and taxpayer will not cause the dividend declared on date to lose its qualification under article of the treaty law article of the treaty provides that dividends_paid by a company that is a resident of a contracting state to a resident of the other contracting state may be taxed in that other state article provides that the dividends may also be taxed in the contracting state of which the company paying the dividends is a resident but if the dividends are beneficially owned by a resident of the other contracting state the tax so charged may not exceed certain limits notwithstanding paragraph paragraph of article provides that dividends shall not be taxed in the contracting state of which the company paying the dividends is a plr-136581-05 resident if the beneficial_owner of the dividends is a resident of the other contracting state and certain other requirements are satisfied article a provides that dividends are not taxable in the source state if the beneficial_owner is a company resident in the other contracting state that has owned shares representing percent or more of the voting power of the company paying the dividends for a 12-month_period ending on the date the dividend is declared the month ownership test and certain other requirements are satisfied the u s department of the treasury technical explanation to article provides the term beneficial_owner is not defined in the convention and is therefore defined as under the internal law of the country imposing tax ie the source country the beneficial_owner of the dividend for purposes of article is the person to which the dividend income is attributable for tax purposes under the laws of the source state thus if a dividend paid_by a corporation that is a resident of one of the states as determined under article residence is received by a nominee or agent that is a resident of the other state on behalf of a person that is not a resident of that other state the dividend is not entitled to the benefits of this article article of the treaty provides that an item_of_income profit or gain derived through a person that is fiscally transparent under the laws of either contracting state shall be considered derived by a resident of a contracting state to the extent that the item is treated for purposes of the taxation law of such contracting state as the income profit or gain of a resident sec_1_894-1 provides in part that an item_of_income paid to an entity shall be considered to be derived by the entity only if the entity is not fiscally transparent under the laws of the entity’s jurisdiction as defined in paragraph d ii of this section with respect to the item_of_income an item_of_income paid to an entity shall be considered to be derived by the interest holder in the entity only if the interest holder is not fiscally transparent in its jurisdiction with respect to the item_of_income and if the entity is considered to be fiscally transparent under the laws of the interest holder’s jurisdiction with respect to the item_of_income as defined in paragraph d iii of this section plr-136581-05 analysis in order to qualify for the exemption from u s withholding_tax under article of the treaty the dividend paid_by taxpayer must be both derived by and beneficially owned by a resident of the united kingdom and the beneficial_owner must own percent or more of the shares of the company paying the dividend for a 12-month_period ending on the date the dividend is declared company b which is disregarded as an entity separate from its owner company a is liable to tax as a corporation in the united kingdom the dividend is treated for u k tax purposes as the income profit or gain of a resident accordingly the requirement of article of the treaty that the dividend income be derived by a resident of the united kingdom is satisfied for purposes of article a the person that derives the dividend income must also be the beneficial_owner of the income in this case taxpayer represents that company b is not acting as a nominee or agent on behalf of another person under u s tax principles accordingly consistent with the u s treasury department’s technical explanation to article company b which is disregarded as an entity separate from its owner company a is the beneficial_owner of the dividend income company b did not hold the shares of taxpayer for the entire month-period ending on date e however taking into account in the aggregate the days during which company a and company b which is disregarded as an entity separate from its owner company a each owned shares representing percent or more of the voting power of taxpayer the shares met the requirement that they be owned by a resident of the united kingdom for the 12-month_period ending on date based on the foregoing analysis and on the representations set forth above we hold that the dividend declared on date is derived and beneficially owned by company b a corporation disregarded as an entity separate from its owner company a and that the dividend is described in paragraph a of article of the treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether company a or company b meets other conditions required to claim treaty benefits under the treaty this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-136581-05 a copy of this letter must be attached to any_tax or information_return to which it is relevant sincerely elizabeth u karzon chief branch office of associate chief_counsel international cc
